Citation Nr: 0806446	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  02-17 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, on a direct basis and as secondary to the 
service-connected status post-operative residuals of a 
fracture of the left fibula, to include degenerative 
arthritis.  

2.  Entitlement to service connection for a low back 
disability, on a direct basis and as secondary to the 
service-connected status post-operative residuals of a 
fracture of the left fibula, to include degenerative 
arthritis.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from July 1980 to 
July 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO, in pertinent part, denied service connection for 
bilateral knee and lumbar spine disabilities, on direct bases 
and as secondary to the service-connected status 
post-operative residuals of a fracture of the left fibula, to 
include degenerative arthritis.  

Following receipt of notification of the February 2002 
decision, the veteran perfected a timely appeal with respect 
to the denial of his service connection claims.  In December 
2003, the Board denial those issues.  In October 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the matter for 
further evidentiary development.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Specifically, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information and evidence not of record (1)  that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  In 
addition, the notice must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See also 
38 U.S.C.A. § 5103(a) & Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Such notification should be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

A letter furnished to the veteran in November 2001 in the 
present case provides the information and evidence not of 
record that is necessary to substantiate the secondary-but 
not direct-service connection aspect of his bilateral knee 
and low back claims.  

Also pursuant to the VCAA, receipt of a complete or 
substantially complete application for benefits requires VA 
to make reasonable efforts to help the claimant obtain 
evidence necessary to substantiate the claim.  This duty to 
assist includes the responsibility to procure relevant 
records and a pertinent examination when necessary.  
38 U.S.C.A. § 5103A(b)-(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(4) (2007).  

Presently, the claims folder does not contain all of the 
veteran's service medical records.  In particular, some of 
the records reflecting treatment for his 1981 left ankle 
fracture, the report of his active duty discharge 
examination, and service medical records from his subsequent 
reserve duty are not included in his file.  Further, no 
attempt appears to have been made to try to obtain these 
documents.  

Additionally, in February 2007, the veteran's attorney asked 
that all records of relevant VA and private treatment that 
the veteran has received since the Board's December 2003 
decision be obtained and associated with the claims folder.  
On remand, therefore, the AMC should procure any additional 
service, and post-service, medical records that are 
available.  

Further, in December 2001, the veteran underwent two 
examinations by the same examiner.  At the VA joint 
examination, the examiner concluded that "[t]here is no 
evidence to say that . . . [the veteran's] knee pain and his 
back conditions are directly associated to his history of [a] 
left ankle fracture."  At the VA spine examination, the 
examiner diagnosed lumbar myositis and explained that 
post-service treatment records reflect additional findings of 
lumbar radiculopathy at left L4-L5 and right L5 as well as 
post-erocentral disc herniation at L4-L5 with no associated 
effusion producing mild stenosis of the anterior central 
neurocanal at L4-L5.  The examiner then concluded that 
"there is no evidence in the papers seen today to say that 
the low back pain or radiculopathy or herniated nucleus 
pulposus is directly associated to either . . . [the 
veteran's] time in military service or . . . his left ankle 
fracture and open reduction and internal fixation."  

In rendering these conclusions, however, the examiner did not 
address a contrary private medical opinion of record.  
Specifically, in July 2001, Dr. Garcia concluded that the 
veteran's left tibio-fibular joint dysfunction at the knee 
level "developed as a consequence of his primary ankle 
injury," that his "l[ef]t L5 radiculopathy and disc disease 
. . . originated while . . . [in] service," and that 
"[d]egenerative changes and aggravation (or additional disc 
herniations) . . . [have] been produced over time."  On 
remand, therefore, the AMC should schedule the veteran for a 
pertinent VA examination that reconciles these conflicting 
opinions.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  The AMC should furnish the veteran a 
corrective VCAA notification letter with 
regard to issues of entitlement to 
service connection for a bilateral knee 
disability (on a direct basis and as 
secondary to the service-connected status 
post-operative residuals of a fracture of 
the left fibula, to include degenerative 
arthritis) and entitlement to service 
connection for a low back disability (on 
a direct basis and as secondary to the 
service-connected status post-operative 
residuals of a fracture of the left 
fibula, to include degenerative 
arthritis).  Specifically, the RO should:  

(a)  Notify the veteran of the 
information and evidence necessary to 
substantiate his claims for service 
connection for bilateral knee and low 
back disabilities on both direct and 
secondary bases.  

(b)  Notify the veteran of the 
information and evidence he is 
responsible for providing;  

(c)  Notify the veteran of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency; and 

(d)  Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The AMC should also contact the 
National Personnel Records Center 
(NPRC) and the 699th Engr. Co. (PC) at 
Roosevelt Roads USAR Center in Geiba, 
P.R. 00635-as well as any other 
appropriate agency-to request all 
available service medical records from 
the veteran's period of active military 
duty between July 1980 and July 1984 as 
well as his subsequent reserve duty.  
The Board is particularly interested in 
any additional records of treatment 
that the veteran received for his 1981 
left ankle fracture, the report of his 
active duty discharge examination, and 
medical records from his subsequent 
reserve duty.  If any of these records 
cannot be found, or if they have been 
destroyed, the AMC should ask for 
specific written confirmation of that 
fact.  

3.  The AMC should also contact the 
veteran and ask him to identify the 
names, addresses and approximate dates 
of treatment for all health care 
providers (VA and private) who rendered 
knee and low back treatment to him 
since December 2003.  After obtaining 
any necessary authorization from the 
veteran, the AMC should procure, and 
associate with the claims files, copies 
of the available medical records 
adequately identified by the veteran.  

4.  If the AMC concludes that it is 
reasonably certain that any additional 
service medical records, as well as any 
post-service VA or private medical 
reports referenced by the veteran 
pursuant to paragraph 3 of this Remand, 
do not exist or that further efforts to 
obtain them would be futile, the agency 
should provide the claimant 
notification of that fact.  See 
38 C.F.R. § 3.159(e).  The notice 
should contain the following specific 
information:  

(a)  The identity of the records VA was 
unable to obtain; 

(b)  An explanation of the efforts VA 
made to obtain the records; 

(c)  A description of any further 
action VA will take regarding the 
claim, including, but not limited to, 
notice that VA will decide the claim 
based on the evidence of record unless 
the claimant submits the records VA was 
unable to obtain; and 

(d)  A notice that the claimant is 
ultimately responsible for providing 
the evidence.  

5.  Thereafter, the AMC should schedule 
the veteran for a VA orthopedic 
examination to determine the nature, 
extent, and etiology of any diagnosed 
bilateral knee and lumbar spine 
disorder(s) that he may have.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies 
testing, including X-rays, should be 
conducted.  

All pertinent pathology should be noted 
in the examination report.  In 
addition, for any knee disability and 
any lumbar spine disorder found on 
examination, the examiner should 
express opinions as to each of the 
following questions:  

(a)  Is it at least as likely as not 
(e.g., a 50% probability or greater) 
that any such currently diagnosed 
disability had its clinical onset in 
service or is otherwise related to 
active service, including the 
in-service episode of treatment for a 
possible pulled left infraspinatus 
muscle (with back pain) in February 
1982?  

(b)  If not, is it at least as likely 
as not (e.g., a 50% probability or 
greater) that any currently diagnosed 
knee or low back disability is related 
to, or aggravated by, the 
service-connected post-operative 
residuals of a fracture of the left 
fibula, to include degenerative 
arthritis?  

A complete rationale should be provided 
for all opinions expressed.  The 
examiner should reconcile any opinions 
with the July 2001 report by Dr. Garcia 
indicating that left tibio-fibular 
joint dysfunction at the knee level 
"developed as a consequence of his 
primary ankle injury," that his 
"l[ef]t L5 radiculopathy and disc 
disease . . . originated while . . . 
[in] service," and that 
"[d]egenerative changes and 
aggravation (or additional disc 
herniations) . . . [have] been produced 
over time."  

6.  Following the completion of the 
above, the AMC should re-adjudicate the 
claims for service connection for a 
bilateral knee disability (on a direct 
basis and as secondary to the 
service-connected status post-operative 
residuals of a fracture of the left 
fibula, to include degenerative 
arthritis) and for service connection 
for a low back disability (on a direct 
basis and as secondary to the 
service-connected status post-operative 
residuals of a fracture of the left 
fibula, to include degenerative 
arthritis).  If the decisions remain in 
any way adverse to the veteran, he and 
his attorney should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 

or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


